UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6109



MARCO ANTONIO TORRES,

                                           Petitioner - Appellant,

          versus


G. M. HINKLE, Warden, ACC,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1592-AM)


Submitted:   May 29, 2003                   Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marco Antonio Torres, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marco Antonio Torres seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is appealable only if a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that    reasonable       jurists      would   find    that   his

constitutional    claims   are   debatable       and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir.), cert. denied, 534 U.S. 91 (2001). We have independently

reviewed the record and conclude that Torres has not made the

requisite     showing.   Accordingly,       we    deny     a   certificate    of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        DISMISSED




                                      2